[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff sued the defendant claiming monies due him from the defendant for the assignment of a contract and for equipment and wheels sold after the termination of a business relationship. The defendant has denied the plaintiff's claims and asserts that the plaintiff owes him monies for jointly-owned equipment that the plaintiff sold. Although the plaintiff introduced into evidence memoranda claiming sums due from the defendant, the court does not find them persuasive. All writings were prepared by the plaintiff. Even though the defendant signed off on the documents, he did not read them nor comprehend fully what he was signing. Defendant's comprehension of English is limited. Defendant fully trusted the plaintiff whom he considered a friend and a mentor. The court believes the defendant who testified that he paid the plaintiff in full in cash for which the plaintiff never provided receipts.
Hence the court finds for the defendant on the complaint.
As for the counterclaims of the defendant, the defendant failed to prove same by a fair preponderance of the evidence.
Therefore, judgment may enter for the plaintiff on the counterclaim. CT Page 16823
By the Court,
SCHEINBLUM, J.